DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.

 Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore: 
1. The red light-emitting diode not to be monitorable (claims 1 and 11) must be shown or the feature canceled from the claims. Although these claims as well as the original description, page 12, lines 27-29, recite no photodiode provided for the red light-emitting diode, Figure 1 shows a photodiode for the red light-emitting diode.
2. The plurality of light-emitting diodes is in the form of a red light-emitting diode, a green light-emitting diode, a blue light-emitting diode and a white light-emitting diode 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “at least two photodiodes are configured to be wide-band” which lacks antecedent basis in the original disclosure. The original disclosure specifically recites that in the case that a single photodiode is used for measuring red, green and blue light, the photodiode is configured to be wide-band. There is no recitation that in the case that a separate photodiode is provided for each light-emitting diode, the photodiode is configured to be wide-band.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites “at least two photodiodes are configured to be wide-band” which appear to be inconsistent with the original disclosure. The original disclosure specifically recites that in the case that a single photodiode is used for measuring red, green and blue light, the photodiode is configured to be wide-band. There is no recitation that in the case that a separate photodiode is provided for each light-emitting diode, the photodiode is configured to be wide-band.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 7,370,979) in view of Mukherjee (US 6,777,883).

Regarding claim 1, Whitehead et al. discloses a measurement arrangement for detecting aging processes in individual light-emitting diodes, comprising: a plurality of light-emitting diodes (elements 52, Fig. 11E), comprising a red light-emitting diode, a green light-emitting diode and a blue light-emitting diode (see col. 10, lines 18-24); and i.e., depending upon the application, such brightness measurements may be made at times when the display is initialized or periodically while the display is in use. Brightness measurements of one or more LEDs 52 may be made in intervals between the display of successive image frames) (see col. 14, lines 14-27).
Although Whitehead et al. is silent about utilizing photodiodes, Mukherjee shows that utilizing at least two photodiodes (elements 33, 31, Fig. 3) respectively arranged to measure the brightness intensity of one light-emitting diode which does not correspond to the red light-emitting diode are provided, causing the red light-emitting diode not to be monitorable by the at least two photodiodes (i.e., the photodiodes for the green LED and the blue LED do not monitor the red LED), wherein the at least two photodiodes include a separate photodiode provided respectively for the green light-emitting diode (element 5, Fig. 3) and the blue light-emitting diode (element 6, Fig. 3) (see col. 3, lines 8-34) is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved brightness detection.
Regarding claim 2, Whitehead et al. discloses a measurement arrangement, wherein the control unit is arranged to substantially compensate the detected change in brightness intensity (see col. 14, lines 14-27).

Regarding claim 5, Whitehead et al. discloses a measurement arrangement, wherein the plurality of light-emitting diodes and the at least two photodiodes are formed in a single piece (see Fig. 11E).
Regarding claim 6, Whitehead et al. discloses a measurement arrangement, wherein the control unit is in the form of an electronic component (see col. 5, lines 23-31).
Regarding claim 7, Whitehead et al. discloses a measurement arrangement, wherein the plurality of light-emitting diodes is in the form of a red light-emitting diode, a green light-emitting diode, a blue light-emitting diode and a white light-emitting diode (see col. 10, lines 18-24).
Regarding claim 8, although Whitehead et al. does not disclose the photodiodes being configured to be wide-band, the examiner takes official notice to the fact that utilizing photodiodes configured to be wide-band is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, cost reduction.
Regarding claim 11, Whitehead et al. discloses a method for detecting aging processes in individual light-emitting diodes comprising the steps of: providing a plurality of light-emitting diodes (elements 52, Fig. 11E), comprising a red light-emitting diode, a green light-emitting diode and a blue light-emitting diode (see col. 10, lines 18-24); and i.e., light detector(s) 80A are used to measure stray light for each LED 52, therefore including one light detector for the green LED and another light detector for the blue LED) respectively arranged to measure the brightness intensity of one light-emitting diode which does not correspond to the red light-emitting diode are provided, causing the red light-emitting diode not to be monitorable by the at least two light detectors (i.e., the light detectors for the green LED and the blue LED do not monitor the red LED), the control unit detecting a relative change in brightness intensity in each light-emitting diode as a function of a first measurement and a second, time-offset measurement (i.e., depending upon the application, such brightness measurements may be made at times when the display is initialized or periodically while the display is in use. Brightness measurements of one or more LEDs 52 may be made in intervals between the display of successive image frames) (see col. 14, lines 14-27).
Although Whitehead et al. is silent about utilizing photodiodes, Mukherjee shows that utilizing at least two photodiodes (elements 33, 31, Fig. 3) respectively arranged to measure the brightness intensity of one light-emitting diode which does not correspond to the red light-emitting diode are provided, causing the red light-emitting diode not to be monitorable by the at least two photodiodes (i.e., the photodiodes for the green LED and the blue LED do not monitor the red LED), wherein the at least two photodiodes include a separate photodiode provided respectively for the green light-emitting diode (element 5, Fig. 3) and the blue light-emitting diode (element 6, Fig. 3) (see col. 3, lines 8-34) is well known in the art. Therefore, it would have been obvious to one with 
Regarding claim 12, Whitehead et al. discloses a method, wherein the detected change in brightness intensity is substantially compensated (see col. 14, lines 14-27).
Regarding claim 13, Whitehead et al. discloses a computer program product comprising control commands which implement the method (see col. 5, lines 23-31).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 7,370,979) in view of Mukherjee (US 6,777,883) as applied to claims 1-3, 5-8, and 11-13 above, and further in view of Park (US 8,004,488).

Regarding claim 4, even assuming arguendo, without conceding, that Whitehead et al. does not disclose a housing, Park shows that this feature is well known in the art. Park discloses a measurement arrangement, wherein the plurality of light-emitting diodes (elements 104, Fig. 2) and the at least two photodiodes (elements 150, Fig. 2) are arranged in a housing (i.e., frame 108, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, enclosing the arrangement for protection.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 7,370,979) in view of Mukherjee (US 6,777,883) as applied to claims 1-3, 5-8, and 11-13 above, and further in view of Chen et al. (US 8,390,562).

Regarding claim 10, even assuming arguendo, without conceding, that Whitehead et al. does not disclose the change in brightness intensity being detected as a function of a user input, Chen et al. shows that this feature is well known in the art. Chen et al. discloses a measurement arrangement, wherein the change in brightness intensity is detected as a function of a user input (see col. 16, lines 5-14). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved workability by allowing the user control over the aging detection process.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pashley et al. (US 6,127,783) discloses an LED luminaire with electronically adjusted color balance. Nishimura (US 6,448,550) discloses a method and apparatus for measuring spectral content of LED light source and control thereof. Muthu (US 6,507,159) discloses a controlling method and system for RGB based LED luminary. Selvan et al. (US 7,315,139) discloses a light source having more than three LEDs in which the color points are maintained using a three channel color sensor.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/6/2021